Citation Nr: 1528150	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  05-37 821	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to medication prescribed for service-connected Ross River virus.


REPRESENTATION

The Veteran is represented by:  Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975 and from April 1982 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This matter was previously before the Board in August 2008, January 2010, July 2012, and November 2014.  In August 2008, the Board denied the Veteran's above-captioned claim, after which he appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Based upon a Joint Motion for remand, a July 2009 Court Order remanded the matter to the Board for further development and re-adjudication.  In January 2010 and in July 2012, the Board remanded the Veteran's claim for additional development.  After the RO issued a July 2014 supplemental statement of the case, the claim was remitted to the Board for further appellate review.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

Subsequent to the RO's issuance of the July 2014 supplemental statement of the case, the Board received the Veteran's claim file in order to undertake additional appellate review regarding the issue of entitlement to service connection for diabetes mellitus, type II.  In November 2014, the Board determined that the RO had not substantially complied with its July 2012 remand directives.  Consequently, the Board found that another remand was required in order for the RO to comply with the July 2012 remand directives (namely, obtaining adequate opinions from a VA examiner that address the salient issues presented by the Veteran's claim).  As such, the Board issued a remand on November 12, 2014.

Unbeknownst to the Board, in August 2014, the Veteran submitted a request to the RO for an updated copy of his claims file under the Freedom of Information Act (FOIA).  At the time of the November 12, 2014 Board remand, this FOIA request had yet to be satisfied.  As such, the Veteran, through his attorney, submitted a motion in December 2014, to vacate the November 12, 2014 remand.  Therein, it is clear that the attorney erroneously believes that the November 12, 2014 Board remand is actually a denial of the Veteran's claim.  Regardless, the Veteran is requesting that the November 12, 2014 remand be vacated in order for the August 2014 FOIA request to be satisfied first before the Board enters a "decision."  

Accordingly, the November 12, 2014 Board remand addressing the issue of entitlement to service connection for diabetes mellitus, type II, to include as secondary to medication prescribed for service-connected Ross River virus, is vacated.



	                        ____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

